 In the Matter Of FAFNIR BEARING Co.andUNITED AUTOMOBILE, AIR-CRAFT AND AGRICULTURAL IMPLEMENT WORKERS OF AMERICA, LOCAL.133, C. I. O.Case No. R-4725.-Decided February 2,1943Jurisdiction:ball bearings manufacturing industry.Investigation and Certification of Representatives:fusal to recognize either union until certified by the Board ; election necessary.Units Appropriate for CollectiveBargaining:single or separate units held de-pendent upon elections to be conducted among (1) all production and mainte-nance employees with specified exclusions, and (2) tool makers, die makers,machinists,machinists' helpers, apprentices and all other employees in thetool room, with specified inclusions and exclusions.Mr. Walter M. Maguire,of Stamford, Conn., for the Company.Mr. David R. Lessler,of Bridgeport, Conn., for the UAW-CIO.111r.Harold Strauch,of Hartford, Conn., for the Machinists.Mr. Leon, Novak,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon petition duly filed by United Automobile, Aircraft and Agri-cultural Implement Workers of America, Local 133, C. I. 0., hereincalled the UAW-CIO, alleging that a question affecting, commercehad arisen concerning the representation of employees of FafnirBearing Co., New Britain, Connecticut, herein called, the Company,the National Labor Relations Board provided for an appropriate hear-ing upon due notice before Thomas H. Ramsey, Trial Examiner. Saidhearing was held at New Britain, Connecticut, on January 4, 1943.The Company, the UAW-CIO, and International Association of Ma-chinists, Lodge 1249, A. F. L., herein called the Machinists, appeared,participated, and were' afforded full opportunity to be heard, to ex-amine and cross-examine witnesses, and to introduce evidence bearingon the issues.The Trial Examiner's rulings made at the hearing arefree from prejudicial error and are hereby affirmed. - Thereafter, theCompany and the UAW-CIO, filed briefs, which the Board hasconsidered.47 N. L R. B, No 27278 'FAFNi R BEARING CO.279Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYFafnir Bearing Co., is a Connecticut corporation with its principaloffice and place of business in New Britain, Connecticut, where itoperates 3 plants, all of which are involved in this proceeding.TheCompany employs approximately 6,500 employees. It is, engaged inthe manufacture of ball bearings for which it purchases, annually, rawmaterials, consisting of steel alloys, valued in excess of $500,000.Substantially'all of its purchases come to it'from States other thanConnecticut.The Company has annual gross sales valued in excessof $1,000,000, approximately 70 percent of which is shipped by it toStates other than Connecticut.The Company admits that it is en-gaged in commerce within the meaning of the National Labor RelationsAct.H. THE ORGANIZATIONS INVOLVEDUnited Automobile, Aircraft and Agricultural Implement Workersof America, Local 133, is a labor organization affiliated with the Con-gress of Industrial Organizations, admitting to membership employ-ees of the Company.International Association ofMachinists, Lodge 1249, is a labororganization affiliated with the American Federation of Labor, ad-mitting to membership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONThe UAW-CIO requested the Company to recognize it as the bar-gaining agent for the Company's production employees, excludingsupervisory employees, foremen and assistaiit foremen, office and cleri-cal and confidential employees.At the hearing the Machinists re-quested recognition as the bargaining agent for a craft unit proposedby it as appropriate.The Company took the position that it wouldnot recognize either union until certified by the Board.A statement of the Regional Director, introduced into evidence atthe hearing, indicates that the UA«W-CIO and the Machinists eachrepresents a substantial number of employees in the unit alleged byeach to be appropriate.''The Regional Director reported that the UAW-CIO submitted 2.783 authorizationcards bearing apparently genuine signatures , that a spot-check indicated that 1,948 of saidsignatures were the names of persons appearing on the Company's pay roll of November 21,1942, which contained approximately 5,518 nameHe further reported that the Machin-ists submitted 110 authorization cards beating apparently genuine signatures of which 96were the signatures of persons appearing on the Company's pay roll of November. 21, 1942,and 86 of which bore the names of pei sons whose names appeared on the pay roll in theunit alleged by the Machinists to be appropriateThe unit sought by the UAW-CIO con-tained approximately 5,378 persons; that sought by the Machinists contained 140 persons 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that questions affecting commerce have arisen concerningthe representation-of employees of the Company within the meaningof Section 9 (c) and'Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNIT; THE DEIERNIINATION OF REPRESENTATIVESThe Company and the UAW-CIO stipulatedthat an appropriateunit consists of production and maintenance employees of the Com-pany 'excluding superintendents, foremen and assistant foremen,supervisors, office and, clerical employees (including office executives),engineers, office workers, and shop clerks, timekeepers and productionclerks, draftsmen, shop engineers and shop technicians, plant protec-tion employees, nurses and first-aid employees and firemen.Theydisagreed, however, as to the inclusion or exclusion of set-up employeesand instructors.Set-up employees.The Company contends that these employeeshave supervisory authority and should be .excluded from the appro-priate unit.The UAW-CIO would include them. Set-up men areengaged in setting up machinery for new operators and assist suchoperators in the handling of the 'machinery for a short period there-after.When not rendering such assistance, the set-up men are them-selves engaged,in the operation of production machines.While someof the set-up men wear red badges designating them as supervisoryemployees of ,the Company, it is apparent that the Company, by itsfailure to give any of its set-up inen definite instructions as to theirsupervisory authority, does not regard these men as representativesof management. Set-up nien do not have the authority to hire ordischarge.It does not appear that,employees of the Company lookupon set-up men as"bosses."Set-up men are hourly rated employeesand are not entitled to vacations with pay while assistant foremen,who are clearly vested with supervisory authority, are weekly ratedemployees who are entitled to vacations with pay.The earnings ofset-up men are at times lower thtin that of operators.We find thatthe work of set-up men is comparable to that of ordinary productionemployees and that they should be included in the appropriate unit.Instructors.There are four instructors who instruct production,workers in the handling of certain types of machines.When not soengaged they take the place of foremen or assistant foremen who maybe absent.In such event the instructors have full supervisory author-ity.They do not perform the functions of ordinary production em-ployees.We shall exclude the instructors as representatives ofmanagement.The Company, the UAW-CIO, and the Machinists stipulated'at thehearing that a separate election be conducted among tool makers, diemakers, machinists, machinists' helpers, apprentices and all other em- FAF\TIR BEARING CO.281ployces in the tool room, including tool hardeners, crib men, stampcutters, errand boy, inspectors, sweepers, grinders, and spindle men,but excluding superintendents, foremen, and assistant foremen, super-visors, office and clerical employees, engineers, office workers and shopclerks, timekeepers and production clerks, draftsmen, shop engineersand shop technicians, plant protection employees, nurses and first-aidemployees and firemen.In general, the employees sought by the Machinists comprise a dis-tinct and identifiable group.There is no history of collective bar-gaining on behalf of these employees by either of the two labor organizations.The Machinists has substantial representation in this group,while the UAW-CIO has substantial representation among the re-mainder' of the employees of the Company within a unit which itcontends is appropriate.We are of the opinion that the unit requestedby the Machinists and agreed upon by the parties, could functioneither as a separate group or as a part Qf a larger unit.Under the circumstances we shall make no final determination of aunit at this time, but shall direct that the question concerning repre-sentation which has arisen be resolved by separate elections by secretballot among the employees in the iinits sought by the Machinists andby the UAW-CIO, who were employed during the pay-roll periodimmediately preceding the date of our Direction of Elections, subjectthese elections will depend in part our determination of the appro-priate unit or units. If a majority of the tool room employees andmachinists select the Machinists as their representative, they will con-stitute a separate unit; if a majority in both voting groups choose theUAW-CIO, the groups will together constitute a single unit.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of-the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2; as amended, it is herebyDIIIECrl:n that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Fafnir BearingCo., New Britain, Connecticut, separate elections by secret ballot shallbe conducted as early as,possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the First Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Section 10, of said Rules and Regulations, among. the followinggroups of employees of the Company, who were employed during thepay-roll period immediately preceding the date of this Direction, in- 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDeluding employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, and includ-ing employees in the armed forces of, the United States who presentthemselves in person at the polls, but excluding any who have sincequit or been discharged for cause :1.All tool makers, die makers, machinists, machinists' helpers, ap-prentices and all other employees in the tool room, tool hardeners, cribmen, stamp cutters, errand boy, inspectors, sweepers, grinders, andspindle men but excluding superintendents, foremen and assistant fore-men, supervisors, office and clerical employees, office executives,engineers, office workers and-shop clerks, timekeepers and productionclerks; draftsmen-, shop engineers and shop technicians, plant protec-tion employees, nurses and first-aid employees, and firemen, to deter-mine whether they desire to be represented by International Union,United Automobile. Aircraft and Agricultural Implement Workersof America, Local 133, C. I., 0., or by International Association 'ofMachinists, Lodge 1249, A. F. L., for the purposes of collective bargain-ing, or by neither.2.Among all production and maintenance employees, includingset-up men, but excluding superintendents, foremen and assistant-fore-men, supervisors, instructors, office and clerical employees, office execu-tives, engineers, officeworkers and shop clerks, timekeepers andproduction clerks, 'draftsmen, shop engineers and shop technicians,plant protection employees, nurses and first-aid employees, firemen,and all employees included in Group 1 above, to determine whether ornot they desire to be represented by International Union, UnitedAutomobile,Aircraft and Agricultural ImplementWorkers ofAmerica, Local 133, C. I. 0., for the purposes of-collective bargaining.